 



Exhibit 10.1
$15,750,000
TERM LOAN AGREEMENT
dated as of
March 1, 2007
Between
ROYAL GOLD CHILE LIMITADA
and
HSBC BANK USA, NATIONAL ASSOCIATION





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1 DEFINITION
    1  
SECTION 1.01 Definitions
    1  
SECTION 1.02 Accounting Terms and Determinations
    5  
 
       
ARTICLE 2 Term Loans
    6  
SECTION 2.01 Term Loans
    6  
SECTION 2.02 Method of Borrowing
    6  
SECTION 2.03 Note
    6  
SECTION 2.04 Maturity of Loans; Termination of Commitment
    7  
SECTION 2.05 Interest Rates
    7  
SECTION 2.06 Optional Prepayment; Termination of Commitment; Extension of
Termination Date
    8  
SECTION 2.07 Method of Electing Interest Rates
    9  
SECTION 2.08 General Provisions as to Payments
    10  
SECTION 2.09 Funding Losses
    10  
SECTION 2.10 Unused Line Fee
    11  
SECTION 2.11 Computation of Interest and Fees
    11  
 
       
ARTICLE 3 CONDITIONS
    11  
SECTION 3.01 Closing
    11  
SECTION 3.02 Loans
    12  
 
       
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
    13  
SECTION 4.01 Existence and Power
    13  
SECTION 4.02 Authorization; No Contravention
    13  
SECTION 4.03 Binding Effect
    13  
SECTION 4.04 Financial Information
    13  
SECTION 4.05 Litigation
    14  
SECTION 4.06 Compliance with Law
    14  
SECTION 4.07 Taxes
    14  
SECTION 4.08 Solvency
    14  
SECTION 4.09 Credit Arrangements
    14  
SECTION 4.10 Subsidiaries and Affiliates
    14  
SECTION 4.11 Regulatory Restrictions on Borrowing/Guarantee
    15  
SECTION 4.12 Full Disclosure
    15  
 
       
ARTICLE 5 COVENANTS
    15  
SECTION 5.01 Information
    15  
SECTION 5.02 Payment of Obligations
    16  
SECTION 5.03 Maintenance of Existence
    16  
SECTION 5.04 Compliance with Laws
    16  
SECTION 5.05 Inspection of Property, Books and Records
    16  
SECTION 5.06 Merger and Sales of Assets
    16  
SECTION 5.07 Use of Proceeds
    17  
SECTION 5.08 Negative Pledge
    17  
SECTION 5.09 Limitation on Debt
    17  
SECTION 5.10 Lines of Business
    17  
SECTION 5.11 Fiscal Year
    17  
SECTION 5.12 Amendment of Charter Documents
    17  
 
       
ARTICLE 6 DEFAULTS
    18  
SECTION 6.01 Events of Default
    18  
 
       
ARTICLE 7 CHANGES IN CIRCUMSTANCE
    19  
SECTION 7.01 Basis for Determining Interest Rate Inadequate or Unfair
    19  





--------------------------------------------------------------------------------



 



              Page  
SECTION 7.02 Illegality
    20  
SECTION 7.03 Increased Cost and Reduced Return
    20  
SECTION 7.04 Taxes
    21  
SECTION 7.05 Base Rate Loans Substituted for Affected EuroDollar Loans
    22  
 
       
ARTICLE 8 MISCELLANEOUS
    22  
SECTION 8.01 Notices
    22  
SECTION 8.02 No Waivers
    23  
SECTION 8.03 Expenses; Indemnification
    23  
SECTION 8.04 Amendments and Waivers
    23  
SECTION 8.05 Successors and Assigns
    23  
SECTION 8.06 Continuing Obligation
    23  
SECTION 8.07 Governing Law; Submission to Jurisdiction; etc.
    23  
SECTION 8.08 Currency
    25  
SECTION 8.09 Counterparts; Integration; Effectiveness
    25  
SECTION 8.10 WAIVER OF JURY TRIAL
    25  

iii



--------------------------------------------------------------------------------



 



     TERM LOAN AGREEMENT (this “Agreement”) dated as of March 1, 2007 among
ROYAL GOLD CHILE LIMITADA, a Chilean limited liability company, and HSBC Bank
USA, National Association.
     The parties hereto agree as follows:
ARTICLE 1
DEFINITION
          SECTION 1.01 Definitions. The following terms, as used herein, have
the following meanings:
     “Adjusted London Interbank Offered Rate” has the meaning set forth in
Section 2.05(b).
     “Affiliate” means (i) any Person that directly, or indirectly, through one
or more intermediaries, controls the Borrower (a “Controlling Person”) or
(ii) any Person which is controlled by or is under common control with a
Controlling Person. As used herein, the term “control” means possession,
directly or indirectly, of the power to vote 25% or more of any class of voting
securities of a Person or to direct or cause the direction of the management or
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
     “Applicable Lending Office” means, (i) in the case of its Base Rate Loans,
the Bank’s Domestic Lending Office and (ii) in the case of its EuroDollar Loans,
its EuroDollar Lending Office.
     “Asset Sale” means any sale or other disposition (excluding any lease or
license and any such transaction effected by way of merger or consolidation) by
the Borrower of any asset, but excluding dispositions of inventory, cash, cash
equivalents and other cash management investments and obsolete, unused or
unnecessary equipment, in each case in the ordinary course of business.
     “Availability Period” means the period from and including the Closing Date
through April 30, 2007.
     “Bank” means HSBC Bank USA, National Association, its successors and
assigns.
     “Base Rate” means, for any day, a rate per annum equal to the Reference
Rate for such day.
     “Base Rate Loan” means a Loan which bears interest at the Base Rate
pursuant to the applicable Notice of Borrowing or Notice of Interest Rate
Election or the provisions of Article 7.
     “Borrower” means Royal Gold Chile Limitada, a Chilean limited liability
company.
     “Borrowing” means a borrowing hereunder consisting of Loans made to the
Borrower on the same day pursuant to Article 2, all of which Loans are of the
same type (subject to Article 7).





--------------------------------------------------------------------------------



 



A Borrowing is a “Base Rate Borrowing” if such Loans are Base Rate Loans or a
“EuroDollar Borrowing” if such Loans are EuroDollar Loans.
     “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.
     “Closing Date” means March 1, 2007.
     “Collateral Account” means that certain securities account pledged to the
Bank by Guarantor under the Security Agreement to secure Guarantor’s obligations
under the Royal Guarantee.
     “Commitment” shall mean $15,750,000, subject to reduction pursuant to
Section 2.06(b).
     “Control Agreement” means that certain Account Control Agreement, among
Bank, Borrower and HSBC Securities, Inc., with respect to Collateral Account.
     “Debt” means as to any Person: (i) indebtedness, present or future, actual
or contingent, of such Person for borrowed money or other assets or for the
deferred purchase price of property or services (other than obligations under
agreements for the purchase of goods and services in the normal course of
business which are not more than 60 days past due); (ii) obligations of such
Person under capital leases, conditional sale agreements or any other financing
transaction; and (iii) obligations of such Person under any direct or indirect
Guarantee in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of any other Person of the kinds referred to in
clause (i) or (ii) above.
     “Default” means any condition or event which constitutes an Event of
Default or which with the giving of notice or lapse of time or both would,
unless cured or waived, become an Event of Default.
     “Dollars” means the lawful currency of the United States.
     “Dollar Constraint” shall have the meaning set forth in Section 8.08.
     “Domestic Lending Office” means, as to the Bank, its office located at its
address set forth below its name on the signature page hereof as its Domestic
Lending Office or such other office as the Bank may hereafter designate as its
Domestic Lending Office by notice to the Borrower.
     “EuroDollar Business Day” means any Business Day on which commercial banks
are open for international business (including dealings in dollar deposits) in
London.
     “EuroDollar Lending Office” means, as to the Bank, its office, branch or
affiliate located at its address set forth below its name on the signature page
thereof as its EuroDollar Lending Office or such other office, branch or
affiliate of the Bank as it may hereafter designate as its EuroDollar Lending
Office by notice to the Borrower.

2



--------------------------------------------------------------------------------



 



     “EuroDollar Loan” means (i) a Loan which bears interest at a EuroDollar
Rate pursuant to the applicable Notice of Borrowing or Notice of Interest Rate
Election or (ii) an overdue amount which was a EuroDollar Loan immediately
before it became overdue.
     “EuroDollar Margin” means 0.25%.
     “EuroDollar Rate” means a rate of interest determined pursuant to
Section 2.05(b) on the basis of an Adjusted London Interbank Offered Rate.
     “EuroDollar Reserve Percentage” has the meaning set forth in
Section 2.05(b).
     “Event of Default” has the meaning set forth in Section 6.01.
     “Financing Documents” means this Agreement, the Note, the Security
Agreement, the Control Agreement and the Royal Guarantee.
     “Group of Loans” means at any time a group of Loans consisting of (i) all
Loans which are Base Rate Loans at such time or (ii) all EuroDollar Loans having
the same Interest Period at such time, provided that, if a Loan is converted to
or made as a Base Rate Loan pursuant to Article 7, such Loan shall be included
in the same Group or Groups of Loans from time to time as it would have been in
if it had not been so converted or made.
     “Guarantee” by any Person means any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Debt or other obligation for
the payment of money of any other Person and, without limiting the generality of
the foregoing, any obligation, direct or indirect, contingent or otherwise, of
such Person (i) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Debt or other obligation for the payment of money (whether
arising by virtue of partnership arrangements, by agreement to purchase assets,
goods, securities or services, or to maintain financial statement conditions or
otherwise) or (ii) entered into for the purpose of assuring in any other manner
the holder of such Debt or other obligation of the payment thereof or to protect
such holder against loss in respect thereof (in whole or in part), provided that
the term Guarantee shall not include endorsements for collection or deposit in
the ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.
     “Guarantor” shall mean Royal Gold, Inc., a Delaware corporation.
     “Indemnitee” has the meaning set forth in Section 8.03(b).
     “Interest Period” means with respect to each EuroDollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of Interest Rate
Election and ending one, two or three months thereafter, or such longer period,
to the extent available from the Bank; provided that:
     (i) any Interest Period which would otherwise end on a day which is not a
EuroDollar Business Day shall be extended to the next succeeding EuroDollar
Business Day unless such EuroDollar Business Day falls in another

3



--------------------------------------------------------------------------------



 



calendar month, in which case such Interest Period shall end on the next
preceding EuroDollar Business Day;
     (ii) any Interest Period which begins on the last EuroDollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
clause (iii) below, end on the last EuroDollar Business Day of a calendar month;
     (iii) no more than an aggregate of twelve (12) Interest Periods shall be in
effect at any one time; and
     (iv) any Interest Period which would otherwise end after the Termination
Date (as then in effect) shall end on the Termination Date.
     “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind, or any other type of
preferential arrangement that has the practical effect of creating a security
interest, in respect of such asset.
     “Loan” means a Base Rate Loan or a EuroDollar Loan and “Loans” means Base
Rate Loans or EuroDollar Loans or any combination of the foregoing.
     “London Interbank Offered Rate” has the meaning set forth in
Section 2.05(b).
     “Note” means the note of the Borrower, substantially in the form of
Exhibit A to this Agreement, evidencing the obligation of the Borrower to repay
the Loans pursuant to the terms and conditions of this Agreement and the Note.
     “Notice of Borrowing” has the meaning set forth in Section 2.02.
     “Notice of Interest Rate Election” has the meaning set forth in
Section 2.07.
     “Parent” means, with respect to the Bank, any Person controlling the Bank.
     “Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.
     “Reference Rate” means the rate of interest established by the Bank from
time to time at its principal domestic office as its reference lending rate for
domestic commercial loans.
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
     “Request for Extension” means a notice given by the Borrower under
Section 2.06(c) irrevocably requesting to extend the Termination Date for an
additional and consecutive 366-day period, commencing on the last day of the
then current Termination Date.

4



--------------------------------------------------------------------------------



 



     “Royal Guarantee” shall mean the Guarantee in the form of Exhibit B, made
by Guarantor in favor of the Bank.
     “Royalty Interests” means any interest in or share of mineral production
(including precious metals), including, without limitation, overriding
royalties, non-participating royalties, production payments, net profit
interests and other types of mineral royalties.
     “Security Agreement” shall mean the Security Agreement in the form of
Exhibit C, made by Guarantor in favor of the Bank.
     “Subsidiary” means, as to any Person, any corporation or other entity of
which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person.
     “Termination Date” means March 1, 2012, which date may be extended pursuant
to and in accordance with Section 2.06(c) below.
     “United States” means the United States of America.
          SECTION 1.02 Accounting Terms and Determinations. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with United
States generally accepted accounting principles, applied on a basis consistent
(except for changes concurred in by the Borrower’s independent public
accountants) with the most recent financial statements of the Borrower delivered
to the Bank.

5



--------------------------------------------------------------------------------



 



ARTICLE 2
TERM LOANS
          SECTION 2.01 Term Loans. (a) During the Availability Period, the Bank
agrees, on the terms and conditions set forth in this Agreement, to make Loans
to the Borrower from time to time such that the aggregate principal amount of
Loans by the Bank at any one time outstanding shall not exceed the lesser of
(i) the Commitment, and (ii) the balance of the Collateral Account. Each
Borrowing under this Section shall be in an aggregate principal amount of
$1,000,000 or any larger multiple of $250,000.
               (b) The Borrower will immediately prepay the Loans at any time if
the aggregate principal amount of all Loans exceeds the Commitment, to the full
extent of such excess. Any such prepayments shall be applied first to Base Rate
Loans and then to EuroDollar Loans.
          SECTION 2.02 Method of Borrowing. (a) The Borrower shall give the Bank
notice (a “Notice of Borrowing”) not later than 11:00 A.M. (New York City time)
on (x) the date of each Base Rate Borrowing and (y) the third EuroDollar
Business Day before each EuroDollar Borrowing, specifying:
     (i) the date of such Borrowing, which shall be a Business Day in the case
of a Base Rate Borrowing or a EuroDollar Business Day in the case of a
EuroDollar Borrowing;
     (ii) the aggregate amount of such Borrowing;
     (iii) the proposed use of such Borrowing;
     (iv) whether the Loans comprising such Borrowing are to bear interest
initially at the Base Rate or the EuroDollar Rate; and
     (v) in the case of a EuroDollar Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.
          (b) Upon receipt of a Notice of Borrowing, such Notice of Borrowing
shall not thereafter be revocable by the Borrower.
          (c) In no event shall more than twelve (12) Interest Periods be in
effect at any one time.
          SECTION 2.03 Note. (a) The Borrower shall deliver to the Bank a Note
in the form attached hereto as Exhibit A (the “Note”), duly executed by
Borrower.
          (b) The Bank shall record on its books and records the date, amount
and type of each Loan made by it and the date and amount of each payment of
principal made by the

6



--------------------------------------------------------------------------------



 



Borrower with respect thereto, and may, if the Bank so elects in connection with
any transfer or enforcement of the Note, endorse on the schedule forming a part
thereof appropriate notations to evidence the foregoing information with respect
to each such Loan then outstanding; provided that the failure of the Bank to
make any such recordation or endorsement shall not affect the obligations of the
Borrower hereunder or under the Note. The Bank is hereby irrevocably authorized
by the Borrower so to endorse the Note and to attach to and make a part of the
Note a continuation of any such schedule as and when required.
          SECTION 2.04 Maturity of Loans; Termination of Commitment. Subject to
the provisions of Section 6.01, all Loans shall mature, and the principal
amounts thereof shall be due and payable, on the Termination Date. Subject to
the provisions of Sections 2.06 and 6.01, the Commitment shall terminate on the
last day of the Availability Period.
          SECTION 2.05 Interest Rates. (a) Each Base Rate Loan shall bear
interest on the outstanding principal amount thereof for each day from the date
such Loan is made until it becomes due, at a rate per annum equal to the Base
Rate for such day. Such interest shall be payable quarterly in arrears on the
last day of March, June, September and December of each year, on the Termination
Date, and with respect to the principal amount of any Base Rate Loan converted
to a EuroDollar Loan, on the date such Base Rate Loan is so converted. Upon the
occurrence and during the continuance of an Event of Default, the principal of,
and all accrued and unpaid interest on, all Base Rate Loans, fees or other
obligations of the Borrower and Guarantor under the Financing Documents, other
than EuroDollar Loans, shall bear interest, from the date such Event of Default
occurred until the date such Event of Default is cured, at a rate per annum
equal to the sum of 2% plus the rate otherwise applicable to Base Rate Loans.
          (b) Each EuroDollar Loan shall bear interest on the outstanding
principal amount thereof for each day during each Interest Period applicable
thereto, at a rate per annum equal to the sum of the EuroDollar Margin for such
day plus the Adjusted London Interbank Offered Rate applicable to such Interest
Period. Such interest shall be payable for each Interest Period on the last day
thereof.
     The “Adjusted London Interbank Offered Rate” applicable to any Interest
Period means a rate per annum equal to the quotient obtained (rounded upward, if
necessary, to the next higher 1/100 of 1%) by dividing (i) the applicable London
Interbank Offered Rate by (ii) 1.00 minus the EuroDollar Reserve Percentage.
     The “London Interbank Offered Rate” applicable to any Interest Period means
the rate per annum equal to the London Interbank Offered Rate shown on the
display designated as “LIBO” to subscribers of the Reuters Monitor Money Rates
Service, or any successor page thereto, as at 11:00 AM (London time) rounded
upward to the nearest 1/16 of 1%, two EuroDollar Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period,
for deposits of Dollars in an amount equal to the amount of the relevant
EuroDollar Loan. If for any reason such rate is not available, the term
“Eurodollar Rate” shall mean, for any Eurodollar Rate Borrowing for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
for a term

7



--------------------------------------------------------------------------------



 



comparable to such Interest Period; provided, however, if more than one rate is
specified on Reuters Screen LIBO Page, the applicable rate shall be the
arithmetic mean of all such rates (rounded upwards, if necessary, to the nearest
1/100 of 1%), and provided further, that if no rate is specified on Reuters
Screen LIBO Page for a term comparable to a proposed applicable Interest Period,
the term “Eurodollar Rate” shall mean a rate per annum determined by the Bank
and agreed to by the Borrower.
     “EuroDollar Reserve Percentage” means for any day, that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement for a member bank of the Federal
Reserve System in New York City with deposits exceeding five billion dollars in
respect of “Eurocurrency liabilities” (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
EuroDollar Loans is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of the Bank to United
States residents). The adjusted London Interbank Offered Rate shall be adjusted
automatically on and as of the effective date of any change in the EuroDollar
Reserve Percentage.
               (c) Upon the occurrence and during the continuance of an Event of
Default, the principal of, and all accrued and unpaid interest on, all
EuroDollar Loans, shall bear interest from the date such Event of Default
occurred until the date such Event of Default is cured, at a rate per annum
equal to the sum of 2% plus the EuroDollar Margin, plus the Adjusted London
Interbank Offered Rate applicable to such Loan at the date such payment was due.
               (d) The Bank shall determine each interest rate applicable to the
Loans hereunder and shall give prompt notice to the Borrower of each rate of
interest so determined, and its determination thereof shall be conclusive in the
absence of demonstrable error.
          SECTION 2.06 Optional Prepayment; Termination of Commitment; Extension
of Termination Date. (a) Subject in the case of any EuroDollar Borrowing to
Section 2.09, the Borrower may, upon at least one Business Day’s notice to the
Bank, prepay any Group of Base Rate Loans or upon at least three EuroDollar
Business Day’s notice to the Bank, prepay any Group of EuroDollar Loans, in each
case in whole at any time, or from time to time in part in amounts aggregating
$1,000,000 or any larger multiple of $250,000, by paying the principal amount to
be prepaid together with accrued interest thereon to the date of prepayment.
Each such optional prepayment shall be applied to prepay the Loans included in
such Group.
          (b) Subject in the case of any EuroDollar Borrowing to Section 2.09,
the Borrower may, without any penalty or premium, upon at least thirty days
written notice to the Bank, terminate the Commitment in whole, or from time to
time permanently reduce the Commitment in part, and prepay all outstanding Loans
in excess of the Commitment after giving effect to such termination or
reduction. Such notice shall specify the date of such termination or reduction
and shall be irrevocable and binding upon the Borrower. Any such reduction to
the Commitment shall be in the minimum principal amount of $1,000,000 or any
larger multiple of $250,000, and shall reduce permanently the amount of the
Commitment then in effect.

8



--------------------------------------------------------------------------------



 



          (c) On or before the date that is at least 60 days prior to the then
current Termination Date, the Borrower may, by sending a Request for Extension
to the Bank, which shall certify that no Default or Event of Default has
occurred, irrevocably request that the then current Termination Date be extended
for an additional 366 days. Such Request for Extension may be given no more than
twenty times. Upon receipt by the Bank of a Request for Extension, and provided
that no Default or Event of Default has occurred, the Bank may in its sole
discretion upon written notice provided by the Bank to the Borrower within
30 days of its actual receipt of the Request for Extension, consent to or refuse
such Request for Extension. The Bank shall not unreasonably withhold its consent
to a Request for Extension.
          (d) If (i) the Borrower fails to give a timely Request for Extension
as provided in Section 2.06(c) above, (ii) the Bank fails to respond to such
Request for Extension as provided in Section 2.06(c) above, or (iii) the Bank
notifies the Borrower of its rejection of the Request for Extension, then all
Loans shall be due and payable on the then current Termination Date.
          SECTION 2.07 Method of Electing Interest Rates. (a) The Loans included
in each Borrowing shall bear interest initially at the type of rate specified by
the Borrower in the applicable Notice of Borrowing. Thereafter, the Borrower may
from time to time elect to change or continue the type of interest rate borne by
each Group of Loans (subject in each case to the provisions of Article 7), as
follows:
     (i) if such Loans are Base Rate Loans, the Borrower may elect to convert
such Loans to EuroDollar Loans as of any EuroDollar Business Day; and
     (ii) if such Loans are EuroDollar Loans, the Borrower may elect to convert
such Loans to Base Rate Loans or elect to continue such Loans as EuroDollar
Loans for an additional Interest Period, subject to Section 2.09 in the case of
any such conversion or continuation effective on any day other than the last day
of the then current Interest Period applicable to such Loans.
     Each such election shall be made by delivering a notice (a “Notice of
Interest Rate Election”) to the Bank not later than 11:00 A.M. (New York City
time) on the third EuroDollar Business Day before the conversion or continuation
selected in such notice is to be effective. A Notice of Interest Rate Election
may, if it so specifies, apply to only a portion of the aggregate principal
amount of the relevant Group of Loans; provided that (i) such portion is
allocated ratably among the Loans comprising such Group and (ii) the portion to
which such Notice applies, and the remaining portion to which it does not apply,
are each $1,000,000 or any larger multiple of $250,000.
          (b) Each Notice of Interest Rate Election shall specify:
     (i) the Group of Loans (or portion thereof) to which such notice applies;
and
     (ii) the date on which the conversion or continuation selected in such
notice is to be effective, which shall comply with the applicable clause of
subsection (a) above;

9



--------------------------------------------------------------------------------



 



     (iii) if the Loans comprising such Group are to be converted, the new type
of Loans and, if the Loans being converted are to be EuroDollar Loans, the
duration of the next succeeding Interest Period applicable thereto; and
     (iv) if such Loans are to be continued as EuroDollar Loans for an
additional Interest Period, the duration of such additional Interest Period.
               (c) Upon receipt of a Notice of Interest Rate Election from the
Borrower pursuant to subsection (a) above, such notice shall not thereafter be
revocable by the Borrower.
               (d) If Borrower fails to timely provide a Notice of Interest Rate
Election with respect to a EuroDollar Loan with an Interest Period ending prior
to the Termination Date, Borrower shall be deemed to have timely delivered to
the Bank a Notice of Interest Rate Election (a “Deemed Notice”) with respect to
such Loan, specifying that such Loan shall be continued as a EuroDollar Loan for
an additional Interest Period of the same duration as the current Interest
Period applicable to such Loan, provided, however, that if the Interest Period
of such Loan, following its continuation, would end after the Termination Date,
such Deemed Notice shall instead be deemed to have specified that such Loan
shall be converted to a Base Rate Loan on the day following the last day of the
Interest Period (prior to such conversion).
          SECTION 2.08 General Provisions as to Payments. The Borrower shall
make each payment of principal of and interest on, the Loans and interest
thereon and of fees hereunder, in Dollars not later than 12:00 Noon (New York
City time) on the date when due, in Federal or other funds immediately available
in New York City, to the Bank at its address set forth below its name on the
signature page hereof. Whenever any payment of principal of or interest on, the
Base Rate Loans or interest thereon or of fees shall be due on a day which is
not a Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day. Whenever any payment of principal of or interest on,
the EuroDollar Loans shall be due on a day which is not a EuroDollar Business
Day, the date for payment thereof shall be extended to the next succeeding
EuroDollar Business Day unless such EuroDollar Business Day falls in another
calendar month, in which case the date for payment thereof shall be the next
preceding EuroDollar Business Day. If the date for any payment of principal is
extended by operation of law or otherwise, interest thereon shall be payable for
such extended time.
          SECTION 2.09 Funding Losses. If the Borrower makes any payment of
principal with respect to any EuroDollar Loan or any EuroDollar Loan is
converted (pursuant to Article 2, 6 or 7 or otherwise) on any day other than the
last day of an Interest Period applicable thereto, or if the Borrower fails to
borrow, prepay, convert or continue any EuroDollar Loans after notice has been
given to the Bank in accordance with Sections 2.02, 2.06 or 2.07 the Borrower
shall reimburse the Bank within 15 days after demand for any resulting loss or
expense incurred by it (or by an existing or prospective participant in the
related Loan), including (without limitation) any loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
margin for the period after any such payment or conversion or failure to borrow,
prepay, convert or continue, provided that the Bank shall have delivered to the
Borrower a certificate as to the amount of such loss or expense, which
certificate shall be conclusive in the absence of demonstrable error.

10



--------------------------------------------------------------------------------



 



          SECTION 2.10 Unused Line Fee. The Borrower agrees to pay to the Bank
an unused line fee on the average daily unused portion of the Commitment from
the date of this Agreement until the end of the Availability Period at a rate
per annum equal to 0.10% of such average daily unused portion of the Commitment.
          SECTION 2.11 Computation of Interest and Fees. All interest and fees
hereunder shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding, in the
case of interest, the last day).
ARTICLE 3
CONDITIONS
          SECTION 3.01 Closing. The closing and making of the initial Loan is
subject to Section 2.01 and the satisfaction of the following conditions
precedent:
               (a) The Bank shall have received evidence satisfactory to it of
the authority of (i) the Borrower to enter into the Agreement and the
transactions contemplated thereby, and to execute, deliver and perform the
Agreement, the Note and the other Financing Documents to which it is a party,
and (ii) the Guarantor to enter into the Financing Documents to which it is a
party, and to execute, deliver and perform the Financing Documents to which it
is a party;
               (b) The Note shall have been duly executed by the Borrower and
delivered to the Bank;
               (c) The Guarantor shall have delivered to the Bank a duly
executed copy of the Royal Guarantee, the Security Agreement, the Control
Agreement, and any other instruments and documents as the Bank may have
reasonably required to perfect its lien on the Collateral Account, and the Bank
shall have a valid and enforceable first priority lien and security interest in
the Collateral Account;
               (d) The Borrower shall have paid to the Bank a closing fee in the
amount of $25,000, which shall be non-refundable and deemed fully earned upon
the making of the initial Loans hereunder;
               (e) The Bank shall have received from Borrower’s Chilean counsel,
Urenda, Rencoret, Orrego y Dörr, and from Guarantor’s United States counsel,
Hogan & Hartson LLP, their respective favorable opinions addressed to the Bank
and dated the Closing Date, with respect to the Borrower and the Guarantor, as
the case may be, and covering such other matters incident to the transactions
therein contemplated as the Bank may have reasonably requested;
               (f) The Bank shall have received from the Borrower: (A) a
certificate of its managing partner, dated the Closing Date, certifying as to
(1) Borrower’s organizational documents; (2) resolutions of its managing partner
authorizing the execution, delivery and performance of the Agreement and the
other Financing Documents to which it is a party; (3) the full force and effect
of such resolutions on the Closing Date; and (4) the incumbency and signatures
of the persons executing the Financing Documents on behalf of the Borrower; and
(B) such additional supporting documents as the Bank may reasonably request;

11



--------------------------------------------------------------------------------



 



               (g) The Bank shall have received the following from the
Guarantor: (A) a certificate of its Secretary, dated the Closing Date,
certifying as to (1) copies of Certificate of Incorporation and bylaws, as
amended through the Closing Date; (2) resolutions of its Board of Directors
authorizing the execution, delivery and performance of the Financing Documents
to which it is a party; (3) the full force and effect of such resolutions on the
Closing Date; and (4) the incumbency and signature of each of the officers of
Guarantor executing the Financing Documents; (B) a good standing certificate
from the jurisdiction of its formation; and (C) such additional supporting
documents as the Bank may reasonably request;
               (h) All representations and warranties in the Agreement and each
other Financing Document or made in any certificate or financial statement
furnished to the Bank pursuant thereto by or on behalf of the Borrower or
Guarantor shall have been true and correct in all material respects;
               (i) Immediately after giving effect to the initial Loan, the
balance of the Collateral Account shall have been at least equal to the
principal amount of such Loan; and
               (j) The Bank shall have received a certificate from the Chief
Financial Officer of Borrower’s managing partner and the Chief Financial Officer
of the Guarantor (who may be the same person) certifying as to the matters set
forth in clause (h) of this Section 3.01 as of the Closing Date after giving
effect to the making of the initial Loans.
          SECTION 3.02 Loans. The making of Loans following the Closing Date
shall be subject to Section 2.01 and the satisfaction of the following
additional conditions:
               (a) receipt by the Bank of a Notice of Borrowing as required by
Section 2.02;
               (b) the fact that, immediately after giving effect to such Loan,
the sum of the aggregate outstanding principal amount of the Loans will not
exceed the lesser of (i) the Commitment, and (ii) the balance of the Collateral
Account;
               (c) the fact that, immediately after giving effect to such Loan,
no Default shall have occurred and be continuing;
               (d) the fact that the representations and warranties of the
Borrower contained in this Agreement and of the Borrower and Guarantor in any
other Financing Document shall be true in all material respects on and as of the
date of and after giving effect to such Loan; and
               (e) There shall exist no Default or Event of Default under this
Agreement or any other Financing Document.
Each Notice of Borrowing given under Section 2.02 hereunder shall be deemed to
be a representation and warranty by the Borrower on the date thereof that the
facts specified in clauses (b), (c), (d) and (e) of this Section 3.02 are true
and correct as of the date of the proposed Borrowing after giving effect to such
proposed Borrowing.

12



--------------------------------------------------------------------------------



 



ARTICLE 4
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants that:
          SECTION 4.01 Existence and Power. The Borrower is a Chilean limited
liability company duly organized, validly existing and in good standing under
the laws of Chile, and has all powers and all governmental licenses,
authorizations, consents and approvals required to carry on its business as
presently conducted. The Guarantor is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, and has
all powers and all material governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted and is qualified to
do business and is in good standing under the laws of each other jurisdiction
where the nature of its business or the ownership of property so requires,
except where the failure to so qualify does not have a material adverse effect
on the business, financial condition or results of operations of the Guarantor.
          SECTION 4.02 Authorization; No Contravention. The execution, delivery
and performance by the Borrower and Guarantor of the Financing Documents to
which each is a party are within the powers of the Borrower and the Guarantor,
respectively, have been duly authorized by all necessary action, and other than
as set forth on Schedule 4.02, require no action by or in respect of or filing
with, any governmental body, agency or official and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the certificate formation or limited liability company of the Borrower or
Guarantor, as applicable, or of any agreement, judgment, injunction, order,
decree or other instrument binding upon the Borrower or Guarantor, or result in
the creation or imposition of any Lien on any asset of the Borrower or
Guarantor, other than in favor of the Bank.
          SECTION 4.03 Binding Effect. This Agreement constitutes a valid and
binding agreement of the Borrower, and each Financing Document constitutes a
valid and binding agreement of each Person or party thereto, and the Note, when
executed and delivered in accordance with this Agreement, will constitute a
valid and binding obligation of the Borrower, in each case enforceable in
accordance with its terms, except as the same may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and by general
principles of equity.
          SECTION 4.04 Financial Information. The Guarantor has heretofore
furnished to the Bank (i) an audited consolidated balance sheet as of June 30,
2006 and the related audited consolidated statements of income and cash flows
for the fiscal year then ended of the Guarantor, and (ii) an unaudited
consolidated balance sheet as of December 31, 2006 and the related consolidated
statements of income and cash flows for the nine month period then ended. Such
financial statements are complete and correct and present fairly, in all
material respects, the financial condition, stated in Dollars, of the Guarantor
as of the respective dates thereof and the results of operations and cash flows
for the periods ended on said dates, all in accordance with United States
generally accepted accounting principles and practices applied on a consistent
basis. There has been no material adverse change in the business, financial
position or results of operations of the Guarantor from that set forth in said
financial statements as at said dates.

13



--------------------------------------------------------------------------------



 



          SECTION 4.05 Litigation. Except as set forth on Schedule 4.05, there
is no action, suit or proceeding pending against, or to the knowledge of the
Borrower threatened against or affecting, the Borrower or the Guarantor before
any court or arbitrator or any governmental body, agency or official in which
there is a reasonable possibility of an adverse decision which could (taking
into account available insurance coverage) materially adversely affect the
business, financial position or results of operations of the Borrower or the
Guarantor, or which in any manner draws into question the validity or
enforceability of this Agreement or any of the Financing Documents.
          SECTION 4.06 Compliance with Law. The Borrower is in compliance, in
all material respects, with all applicable requirements of the applicable laws,
rules and regulations of Chile and each, state, provincial, municipal or other
governmental department, agency or authority, domestic or foreign which are
material to its business, and will be in such compliance after giving effect to
the transactions contemplated hereby.
          SECTION 4.07 Taxes. Each of the Borrower and the Guarantor has filed
all income tax returns and all other material tax returns which are required to
be filed by it and has paid all taxes due pursuant to such returns or pursuant
to any assessment received by the Borrower or the Guarantor, respectively,
except where the same is being contested in good faith and by appropriate
proceeding and appropriate reserves have been maintained in accordance with
generally accepted accounting principles. The charges, accruals and reserves on
the books of the Borrower and the Guarantor, respectively, in respect of taxes
or other governmental charges are, in the opinion of the Borrower, adequate.
          SECTION 4.08 Solvency. Each of the Borrower and the Guarantor is
Solvent prior to and after giving effect to the consummation of the transactions
contemplated by this Agreement. (For the purposes hereof, a Person is “Solvent”
if (i) the fair market value of all of its property is in excess of the total
amount of its debts (including contingent liabilities); (ii) it is able to pay
its debts as they mature; (iii) it does not have unreasonably small capital for
the business in which it is engaged or for any business or transaction in which
it is about to engage; and (iv) it is not “insolvent” as such term is defined in
Section 101 (32) of the Federal Bankruptcy Code.)
          SECTION 4.09 Credit Arrangements. Schedule 4.09 sets forth a complete
and correct list of all credit agreements, indentures, guaranties, capital
leases and other investments, agreements and arrangements in effect on the
Closing Date providing for or relating to extensions of credit to the Borrower
and (including agreements and arrangements for the issuance of letters of credit
or for acceptance financing) in respect of which the Borrower is in any manner
directly or contingently obligated to make aggregate payments of $100,000 or
more; and the maximum principal or face amounts of the credit in question,
outstanding and which can be outstanding, are correctly stated, and all Liens of
any nature given or agreed to be given as security therefor are correctly
described or indicated in such Schedule.
          SECTION 4.10 Subsidiaries and Affiliates. The Borrower has no
Subsidiaries. The entire capital of Borrower is owned ninety-nine percent (99%)
by Guarantor, and one percent (1%) by High Desert Mineral Resources, Inc.
Schedule 4.10 sets forth a correct and complete list of each of the Borrower’s
Affiliates as of the Closing Date, showing as to each

14



--------------------------------------------------------------------------------



 



Affiliate (other than Guarantor) its name, the jurisdiction of its organization
(if an entity) and its relationship with the Borrower.
          SECTION 4.11 Regulatory Restrictions on Borrowing/Guarantee. The
Borrower is not subject to any regulatory scheme which restricts its ability to
incur debt, and the Guarantor is not subject to any regulatory scheme which
restricts its ability to guarantee the debt of the Borrower.
          SECTION 4.12 Full Disclosure. All material factual information
heretofore furnished by the Borrower or Guarantor to the Bank for purposes of or
in connection with this Agreement or any transaction contemplated hereby is, and
all such information hereafter furnished by the Borrower and the Guarantor to
the Bank will be, true, complete and accurate in all material respects (it being
understood and agreed that with respect to projections, such projections are not
a representation or warranty of future performance). All such information
heretofore furnished, does not, as of the date hereof contain any untrue
statement of material fact or omit to state any material fact necessary to make
the statements herein or therein, in light of the circumstances under which they
were made, not misleading.
ARTICLE 5
COVENANTS
     The Borrower agrees that, so long as the Availability Period has not
expired or any amount is outstanding under the Note:
          SECTION 5.01 Information. The Borrower will deliver to the Bank:
               (a) with respect to the Borrower, as soon as available and in any
event within 90 days after the end of each fiscal year beginning with its fiscal
year ending December 31, 2007, an audited balance sheet of the Borrower as of
the end of such fiscal year and the related statements of income and cash flow
for such fiscal year, accompanied by the figures for the previous years in each
case;
               (b) with respect to the Borrower, as soon as available and in any
event within 60 days after the end of each of the first three quarters of each
fiscal year, beginning with its fiscal quarter ending March 31, 2007, an
unaudited balance sheet of the Borrower as of the end of such quarter and the
related statements of income and cash flow for such quarter and for the portion
of the fiscal year ended at the end of such quarter, accompanied by the figures
for the corresponding quarter and corresponding portion of the previous year;
               (c) simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate as to
fairness of presentation, generally accepted accounting principles and
consistency (subject to normal year end adjustments) on behalf of the Borrower
executed by the chief financial officer of Borrower’s managing partner;
               (d) within five days after any of the chairman, the president,
the executive vice president or the chief financial officer of the Borrower or
its managing partner obtains knowledge of any Default, if such Default is then
continuing, a certificate of the chief financial officer or the chief accounting
officer of the Borrower or its managing partner setting forth the

15



--------------------------------------------------------------------------------



 



details thereof and the action which the Borrower is taking or proposes to take
with respect thereto;
               (e) at the request of the Bank, as soon as available and in any
event not less than 90 days after the first day of each fiscal year of the
Borrower, forecasts prepared by management of the Borrower, including statements
of income and cash flow of the Borrower, on a quarterly and annual basis for
such fiscal year and on an annual basis for the next fiscal year of the
Borrower;
               (f) promptly upon receipt thereof, copies of any reports
submitted to the Borrower by its accountants in connection with any examination
of the financial statements of the Borrower made by such accountants; and
               (g) from time to time such additional information regarding the
financial position or business of the Borrower as the Bank may reasonably
request.
          SECTION 5.02 Payment of Obligations. The Borrower will pay and
discharge at or before maturity, all of its material obligations and liabilities
(including, without limitation, tax liabilities and claims of materialmen,
warehousemen and the like which if unpaid would by law give rise to a Lien on
the Borrower’s assets), except where the same may be contested in good faith by
appropriate proceedings, and will maintain in accordance with generally accepted
accounting principles, appropriate reserves for the accrual of any of the same.
          SECTION 5.03 Maintenance of Existence. The Borrower will preserve,
renew and keep in full force and effect its existence and rights, privileges and
franchises necessary or desirable in the normal conduct of business.
          SECTION 5.04 Compliance with Laws. The Borrower will comply, in all
material respects with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities except where the necessity of
compliance therewith is contested in good faith by appropriate proceedings or
where the failure to so comply, individually or in the aggregate, would not have
a material adverse effect on the business, financial position or results of
operations of the Borrower, and Borrower shall timely make all filings and
deliver all notices referred to in Schedule 4.02 in accordance with applicable
law.
          SECTION 5.05 Inspection of Property, Books and Records. The Borrower
will keep proper books of record and account in which full, true and correct
entries shall be made of all dealings and transactions in relation to its
business and activities; and will permit representatives of the Bank to examine
and make abstracts from any of its books and records and to discuss its affairs,
finances and accounts with its officers, employees and independent public
accountants, all at such reasonable times and as often as may reasonably be
desired.
          SECTION 5.06 Merger and Sales of Assets. The Borrower will not
consolidate or merge with or into any other Person, provided that the Borrower
may merge with another Person if the Borrower is the Person surviving such
merger and immediately after giving effect to such merger, no Default shall have
occurred and be continuing. The Borrower will continue to be a wholly-owned
Subsidiary of Guarantor, and, without the Bank’s prior written consent, which
consent shall not be unreasonably withheld, the Borrower will not make any Asset
Sale.

16



--------------------------------------------------------------------------------



 



          SECTION 5.07 Use of Proceeds. The proceeds of the Loans made under
this Agreement will be used by the Borrower solely for the acquisition of
Royalty Interests and for general corporate purposes in the ordinary course of
business. None of such proceeds will be used, directly or indirectly, for the
purpose, whether immediate, incidental or ultimate, of buying or carrying any
“margin stock” within the meaning of Regulation U.
          SECTION 5.08 Negative Pledge. The Borrower will not create, assume or
suffer to exist any Lien on any asset now owned or hereafter acquired by it,
except:
               (a) Liens for taxes not yet payable or being contested in good
faith and by appropriate proceedings and adequate reserves have been maintained
in accordance with generally accepted accounting principles;
               (b) Statutory liens incurred in the ordinary course of business;
               (c) attachments, appeal bonds, judgments and other similar Liens
arising in connection with court proceedings, for sums not exceeding $1,000,000
in the aggregate;
               (d) easements, rights of way, restrictions, minor defects in
title and other similar Liens that do not interfere in any material respect with
the ordinary conduct of the business of the Borrower; and
               (e) any Lien to which the Bank has consented in writing.
          SECTION 5.09 Limitation on Debt. The Borrower will not incur or at any
time become liable with respect to any Debt except:
               (a) Debt under this Agreement;
               (b) Debt secured by Liens permitted by Section 5.08;
               (c) Debt not to exceed $10,000,000 in the aggregate incurred in
connection with Borrower’s future acquisition of Royalty Interests,
               (d) Debt in excess of that permitted by 5.09(c) incurred in
connection with Borrower’s future acquisition of Royalty Interests, but only
with Bank’s prior written consent, such consent not to unreasonably be withheld
or delayed; and
               (e) Other Debt to which the Bank has consented in writing.
          SECTION 5.10 Lines of Business. The Borrower will not engage in any
line or lines of business activity other than the holding of Royalty Interests.
          SECTION 5.11 Fiscal Year. The Borrower will not change the ending of
its fiscal year from December 31.
          SECTION 5.12 Amendment of Charter Documents. The Borrower will not
amend, modify or otherwise change its bylaws or other organizational documents,
except for such

17



--------------------------------------------------------------------------------



 




amendments, modifications or changes that either individually or in the
aggregate, could not reasonably be expected to have a material adverse effect on
the business, financial condition or results of operation of the Borrower.
ARTICLE 6
DEFAULTS
          SECTION 6.01 Events of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:
               (a) the Borrower shall fail to pay when due any principal of any
Loan or any interest or fees payable hereunder or under any Financing Document;
               (b) the Borrower or Guarantor shall fail to observe or perform
any covenant or agreement contained in this Agreement or any Financing Document;
               (c) any material representation, warranty, certification or
statement made by the Borrower or Guarantor in any Financing Document shall
prove to have been incorrect in any material respect when made (or deemed made);
               (d) any event or condition shall occur which results in the
acceleration of the maturity of any Debt in excess of $500,000 or enables (or
with the giving of notice or lapse of time or both, would enable) the holder of
such Debt or any Person acting on such holder’s behalf to accelerate the
maturity thereof;
               (e) the Borrower or Guarantor shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall take any action to authorize any of the
foregoing;
               (f) an involuntary case or other proceeding shall be commenced
against the Borrower or Guarantor seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 30 days; or an order for
relief shall be entered against the Borrower or Guarantor under the federal
bankruptcy laws as now or hereafter in effect;
               (g) any judgment or order for the payment of money in excess of
$500,000 shall be rendered against the Borrower or Guarantor and such judgment
or order shall continue unsatisfied or unstayed for a period of 30 days if such
judgment or order is for an amount in excess of $500,000;

18



--------------------------------------------------------------------------------



 



               (h) the Borrower shall cease to be a wholly-owned Subsidiary of
the Guarantor;
               (i) the sum of the aggregate outstanding principal amount of the
Loans shall exceed the outstanding principal balance of the Collateral Account;
               (j) the Bank shall at any time cease to have a first priority,
validly perfected Lien in the Collateral Account; or
               (k) there shall have been a material adverse effect on the
business, operations or financial condition of the Borrower or the Guarantor;
then, and in any such event, the Bank may, by notice to the Borrower, terminate
the Commitment and declare the Loans (together with accrued interest thereon) to
be, and the Loan shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; provided that in the case of any of the Events of
Default specified in clause 6.01(e) or 6.01(f) above with respect to the
Borrower, without any notice to the Borrower or any other act by the Bank, the
Commitment shall thereupon terminate and the Loans (together with accrued
interest thereon) shall become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.
ARTICLE 7
CHANGES IN CIRCUMSTANCE
          SECTION 7.01 Basis for Determining Interest Rate Inadequate or Unfair.
If on or prior to the first day of any Interest Period for any EuroDollar Loan:
               (a) the Bank determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the EuroDollar Rate for such
Interest Period, or
               (b) the Bank determines (which determination shall be conclusive)
that the Adjusted London Interbank Offered Rate will not adequately and fairly
reflect the cost to the Bank of funding its EuroDollar Loans for such Interest
Period,
the Bank shall forthwith give notice thereof to the Borrower, whereupon until
the Bank notifies the Borrower that the circumstances giving rise to such
suspension no longer exist (which notice shall be given forthwith upon receipt
by the Bank of notice of such determination), (i) the ability of the Borrower to
request EuroDollar Loans, or to continue or convert outstanding Loans as or into
EuroDollar Loans, shall be suspended, and (ii) each outstanding EuroDollar Loan
shall be converted into a Base Rate Loan on the last day of the then current
Interest Period applicable thereto. Unless the Borrower notifies the Bank at
least two Business Days before the date of any EuroDollar Borrowing for which a
Notice of Borrowing has previously been given (which has not been followed by a
notification from the Bank as aforesaid) that it elects not to borrow on such
date, such Borrowing shall instead be made as a Base Rate Borrowing.

19



--------------------------------------------------------------------------------



 



          SECTION 7.02 Illegality. If after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof or compliance
by the Bank (or its EuroDollar Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for the Bank (or its
EuroDollar Lending Office) to make, maintain or fund its EuroDollar Loans, the
Bank shall forthwith give notice thereof to the Borrower, whereupon until the
Bank notifies the Borrower that the circumstances giving rise to such suspension
no longer exist, the ability of the Borrower to request EuroDollar Loans or to
convert outstanding Loans into EuroDollar Loans shall be suspended. If such
notice is given, each EuroDollar Loan then outstanding shall be converted to a
Base Rate Loan either (a) on the last day of the then current Interest Period
applicable to such EuroDollar Loan if the Bank may lawfully continue to maintain
and fund such Loan to such day or (b) immediately if the Bank shall determine
that it may not lawfully continue to maintain and fund such Loan to such day.
          SECTION 7.03 Increased Cost and Reduced Return. (a) If after the date
hereof the adoption of any applicable law, rule or regulation, or any change in
any applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof or compliance
by the Bank (or its Applicable Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall impose, modify or deem applicable any reserve
(including, without limitation, any such requirement imposed by the Board of
Governors of the Federal Reserve System, but excluding any such requirement
included in an applicable EuroDollar Reserve Percentage in the case of a
EuroDollar Loan), special deposit, insurance assessment or similar requirement
against assets of deposits with or for the account of or credit extended by, the
Bank (or its Applicable Lending Office) or shall impose on the Bank (or its
Applicable Lending Office) or the London interbank market or other relevant
market any other condition affecting its EuroDollar Loans, the Note or its
ability to make EuroDollar Loans and the result of any of the foregoing is to
increase the cost to the Bank (or its Applicable Lending Office) of making or
maintaining any EuroDollar Loan, or to reduce the amount of any sum received or
receivable by the Bank (or its Applicable Lending Office) under this Agreement
or under the Note, by an amount reasonably deemed by the Bank to be material,
then, provided that the Bank has provided the Borrower with written notice,
which includes a brief description of the change giving rise to such increased
cost or reduction and an explanation as to how such increased cost or reduction
was determined, the Borrower shall pay to the Bank upon demand such additional
amount or amounts as will compensate the Bank for such increased cost or
reduction incurred by the Bank following the date of such notice.
               (b) If the Bank shall have determined that, after the date hereof
the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any such law, rule or regulation, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on capital of the Bank (or its Parent) as a

20



--------------------------------------------------------------------------------



 



consequence of the Bank’s obligations hereunder to a level below that which the
Bank (or its Parent) could have achieved but for such adoption, change, request
or directive (taking into consideration its policies with respect to capital
adequacy) by an amount reasonably deemed by the Bank to be material, then from
time to time, assuming the Bank was not compensated for such reduction pursuant
to Section 7.03(a) above, provided that the Bank has provided the Borrower with
written notice which includes a brief description of the change giving rise to
such reduction and an explanation as to how such reduction was determined, the
Borrower shall pay to the Bank such additional amount or amounts as will
compensate the Bank (or its Parent) for such reduction incurred by the Bank
following the date of such notice.
               (c) The Bank will designate a different Lending Office if such
designation will avoid the need for, or reduce the amount of such compensation
pursuant to this Section and will not, in the reasonable judgment of the Bank,
be otherwise disadvantageous to the Bank. A certificate of the Bank claiming
compensation under this section and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
demonstrable error. In determining such amount, the Bank may use any reasonable
averaging and attribution methods.
          SECTION 7.04 Taxes. (a) For the purposes of this Section 7.04, the
following terms have the following meanings:
     “Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by the Borrower
pursuant to this Agreement or under the Note, and all liabilities with respect
thereto, excluding (i) in the case of the Bank, taxes imposed on its income, and
franchise or similar taxes imposed on it, by a jurisdiction under the laws of
which the Bank is organized or in which its principal executive office is
located or, in the case of the Bank, in which its Applicable Lending Office is
located and (ii) in the case of the Bank, any United States withholding tax
imposed on such payments.
     “Other Taxes” means any present or future stamp or documentary taxes and
any other excise or property taxes, or similar charges or levies, which arise
from any payment made pursuant to this Agreement or under the Note or from the
execution or delivery of or otherwise with respect to, this Agreement or the
Note.
               (b) Any and all payments by the Borrower to or for the account of
the Bank hereunder or under the Note shall be made without deduction for any
Taxes or Other Taxes; provided that, if the Borrower shall be required by law to
deduct any Taxes or Other Taxes from any such payments, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Bank receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law, and (iv) the Borrower
shall furnish to the Bank, at its address referred to in Section 8.01, the
original or a certified copy of a receipt evidencing payment thereof.
               (c) The Borrower agrees to indemnify the Bank for the full amount
of Taxes or Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed or asserted by

21



--------------------------------------------------------------------------------



 



any jurisdiction on amounts payable under this Section) paid by the Bank and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto. This indemnification shall be paid within 15 days after the
Bank makes demand therefor.
               (d) If the Borrower is required to pay additional amounts to or
for the account of the Bank pursuant to this Section, then the Bank will change
the jurisdiction of its Applicable Lending Office if in the reasonable judgment
of the Bank, such change (i) will eliminate or reduce any such additional
payment which may thereafter accrue and (ii) is not otherwise disadvantageous
(other than in any insignificant respect) to the Bank.
          SECTION 7.05 Base Rate Loans Substituted for Affected EuroDollar
Loans. If (i) the ability of the Borrower to request, or convert outstanding
Loans to, EuroDollar Loans has been suspended pursuant to Section 7.02 or
(ii) the Bank has demanded compensation under Section 7.03 or 7.04 with respect
to its EuroDollar Loans and the Borrower shall, by at least five EuroDollar
Business Days’ prior notice to the Bank, have elected that the provisions of
this section shall apply to the Bank, then, unless and until the Bank notifies
the Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer exist:
               (a) all Loans which would otherwise be made by the Bank as (or
continued as or converted into) EuroDollar Loans, as the case may be, shall
instead be Base Rate Loans; and
               (b) after each of its EuroDollar Loans has been repaid (or
converted to a Base Rate Loan), all payments of principal which would otherwise
be applied to repay such EuroDollar Loans shall be applied to repay its Base
Rate Loans instead. If the Bank notifies the Borrower that the circumstances
giving rise to such notice no longer apply, the principal amount of each such
Base Rate Loan shall be converted into a EuroDollar Loan on the first day of the
next succeeding Interest Period specified by the Bank.
ARTICLE 8
MISCELLANEOUS
          SECTION 8.01 Notices. All notices, requests and other communications
to any party hereunder shall be in writing (including bank wire, facsimile
transmission or similar writing) and shall be given to such party: (a) in the
case of the Borrower or the Bank, at its address or facsimile number set forth
on the signature pages hereof, or (b) in the case of any party, such other
address or facsimile number as such party may hereafter specify for the purpose
by notice to the Bank and the Borrower. A copy of each such notice to the
Borrower also shall be sent in the manner set forth herein to the Guarantor at:
Royal Gold, Inc, 1660 Wynkoop Street, Denver, Colorado 80202, Attn: Chief
Financial Officer, fax: (303) 595-9385. Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
transmitted to the facsimile number specified on the signature pages hereof and
confirmation of receipt is received, (ii) if given by mail, six Business Days
after such communication is deposited in the mails with first class postage
prepaid, addressed as aforesaid, (iii) if sent by recognized overnight courier,
on the third Business Day after delivery to such courier, or (iv) if given by
any other means, when delivered at the address specified on the signature pages
hereof; provided that notices to the Bank under Article 2 or Article 7 shall not
be effective until received.

22



--------------------------------------------------------------------------------



 



          SECTION 8.02 No Waivers. No failure or delay by the Bank in exercising
any right, power or privilege hereunder or under the Note shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.
          SECTION 8.03 Expenses; Indemnification. (a) The Borrower shall pay
(i) all out-of-pocket expenses of the Bank, including the fees and disbursements
of its counsel, in connection with the preparation of this Agreement and the
other Financing Documents, any waiver or consent hereunder or thereunder or any
amendment hereof or thereof or any Default hereunder, and (ii) if any Default or
Event of Default occurs and is continuing or demand has been made, all
out-of-pocket expenses incurred by the Bank, including the reasonable fees and
disbursements of counsel, in connection with such Default or Event of Default,
or demand, and collection, bankruptcy, insolvency and other enforcement
proceedings resulting therefrom.
               (b) The Borrower agrees to indemnify the Bank, its affiliates and
the respective directors, officers, agents and employees of the foregoing (each
an “Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities, losses, damages, costs and expenses of any kind (including, without
limitation, the reasonable counsel fees and disbursements incurred by an
Indemnitee in any proceedings between such Indemnitee and the Borrower or
between such Indemnitee and any third party or otherwise), which may be incurred
by such Indemnitee in connection with any investigative, administrative or
judicial proceeding (whether or not such Indemnitee shall be designated a party
thereto) brought or threatened relating to or arising out of this Agreement or
any actual or proposed use of proceeds of Loans hereunder; provided that no
Indemnitee shall have the right to be indemnified hereunder for such
Indemnitee’s own gross negligence or willful misconduct as determined by a court
of competent jurisdiction.
          SECTION 8.04 Amendments and Waivers. Any provision of this Agreement
or the Note may be amended or waived if but only if such amendment or waiver is
in writing and is signed by the Borrower and the Bank.
          SECTION 8.05 Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Borrower may not assign or
otherwise transfer any of its rights under this Agreement without the prior
written consent of the Bank. The Bank may assign, or sell participations in, its
right, title and interest in the Loans and in the Financing Documents, at any
time or from time to time hereafter, in whole or in parts, without notice to or
consent of the Borrower. If any assignment is made in part, the Borrower may
continue to send notices solely to the Bank as provided herein.
          SECTION 8.06 Continuing Obligation. Notwithstanding the occurrence and
continuance of an Event of Default or the occurrence of the Termination Date,
the Borrower’s obligations and agreements hereunder shall continue until all
obligations, direct or contingent, have been satisfied.
          SECTION 8.07 Governing Law; Submission to Jurisdiction; etc.

23



--------------------------------------------------------------------------------



 



               (a) This Agreement and the Note shall be governed by and
construed in accordance with the internal laws of the State of New York without
giving effect to conflict of law principles. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property (i) to the exclusive
jurisdiction of any New York State court or federal court of the United States
sitting in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any of the
other Financing Documents to which it is a party, and (ii) to the nonexclusive
jurisdiction of any New York State court or federal court of the United States
sitting in New York City, and any appellate court from any thereof, and any
court sitting in Chile, for the recognition or enforcement of any such judgment,
and the Borrower hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be (i) heard and determined in
any such New York State court or, to the fullest extent permitted by law, in
such federal court and (ii) enforced in any such court or any court sitting in
Chile. The Borrower hereby irrevocably appoints Guarantor as its agent to
receive on behalf of itself and its property services of copies of the summons
and complaint and any other process which may be served in any such action or
proceeding. Such service may be made by mailing or delivering a copy of such
process to the Borrower in care of Guarantor at its address set forth in
Section 8.01, and the Borrower hereby irrevocably authorizes and directs
Guarantor to accept such service on its behalf. As an alternative method of
service, the Borrower also irrevocably consents to the service of any and all
process in any such action or proceeding by the air mailing of copies of such
process to the Borrower, at its then effective notice address pursuant to
Section 8.01.
               (b) The Borrower irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Financing
Document to which it is a party in any New York State or federal court sitting
in New York City. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
               (c) To the extent that the Borrower has or hereafter may acquire
any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, the
Borrower hereby acknowledges and agrees that the activities contemplated by the
provisions of this Agreement and the other Financing Documents to which it is a
party are commercial in nature, rather than governmental or public, and,
therefore, irrevocably and unconditionally waives, to the extent permitted under
applicable law, such immunity in respect of its obligations under the Financing
Documents to which it is a party and, without limiting the generality of the
foregoing, agrees that the waivers set forth in this Section 8.07(c) shall have
the fullest scope permitted under the Foreign Sovereign Immunities Act of 1976
of the United States and are intended to be irrevocable for purposes of such
Act. Without prejudice to the foregoing, in any action, suit, proceeding, cross
claim or counterclaim in respect of or arising out of this Agreement whether in
contract or tort, to the extent that the Borrower has or hereafter acquires any
immunity from jurisdiction of any court or from any legal process (whether from
service of notice, attachment in aid of execution, attachment prior to judgment,
execution or otherwise) with respect to itself or its property, the Borrower
hereby irrevocably waives such immunity in respect of its obligations under this
Agreement, including,

24



--------------------------------------------------------------------------------



 



without limitation, a waiver of immunity from the jurisdiction of courts of the
United States or of courts of the states of the United States pursuant to 28
U.S.C. § 1605(a)(1), a waiver of immunity from attachment in aid of execution or
from execution pursuant to 28 U.S.C. §§ 1610(a)(1) and (b)(1), a waiver of
immunity from attachment prior to judgment pursuant to 28 U.S.C. § 1610(d), and
a waiver of any and all immunities provided by the International Organizations
Immunities Act.
          SECTION 8.08 Currency. This Agreement is being executed as part of an
international loan transaction in which the specification of Dollars and payment
at the offices of the Bank as provided herein (the “specified place of
payment”), is of the essence, and Dollars shall be the currency of account in
all events. All amounts due under this Agreement and the other Financing
Documents shall be payable to the Bank in Dollars in immediately available funds
in the specified place of payment and no alternative method of payment shall be
permitted, notwithstanding any Dollar Constraint or any other contingency or
force majeure. For purposes hereof “Dollar Constraint” shall mean any law,
regulation, directive or communication imposed or issued by the government of
Chile, or any other competent authority in Chile imposing foreign exchange
controls or other restrictions which has the effect of prohibiting, preventing
or delaying the remittance of Dollars to the Bank. The payment obligations of
the Borrower under this Agreement stated to be payable in Dollars shall not be
discharged by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to Dollars and transferred to the specified place of payment under
normal banking procedures does not yield the amount of Dollars in the specified
place of payment due hereunder. If for the purpose of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency (the “second currency”), the rate of exchange which shall be applied
shall be that at which in accordance with normal banking procedures the Bank
could purchase Dollars with the second currency on the Business Day next
preceding that on which judgment is rendered. The obligation of the Borrower in
respect of any such sum due from it to the Bank hereunder shall, notwithstanding
the rate of exchange actually applied in rendering such judgment, be discharged
only to the extent that on the Business Day following receipt by the Bank of any
sum adjudged to be due hereunder in the second currency the Bank may in
accordance with normal banking procedures purchase and transfer to the specified
place of payment Dollars with the amount of the second currency so adjudged to
be due; and the Borrower, hereby, as a separate obligation and notwithstanding
any such judgment, agrees to indemnify the Bank against, and to pay the Bank on
demand, in Dollars, any difference between the sum originally due to the Bank in
Dollars and the amount of Dollars so purchased and transferred.
          SECTION 8.09 Counterparts; Integration; Effectiveness. This Agreement
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective upon receipt by the Bank of counterparts hereof
signed by each of the parties hereto.
          SECTION 8.10 WAIVER OF JURY TRIAL. EACH OF THE BORROWER AND THE BANK
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY

25



--------------------------------------------------------------------------------



 



JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

26



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF this Agreement to be duly executed by their respective
authorized officers as of the day and year first above written.

                  BORROWER    
 
                ROYAL GOLD CHILE LIMITADA    
 
           
 
  By:   /s/ Tony Jensen    
 
           
 
  Name:   Tony Jensen    
 
  Title:   Legal Representative    
 
           
 
  By:   /s/ Stefan Wenger    
 
           
 
  Name:   Stefan Wenger    
 
  Title:   Legal Representative    
 
                Av. Américo Vespucio Sur 80, piso 11         CP 758 1050 Las
Condes         Santiago, CHILE    
 
                LENDER    
 
                HSBC BANK USA, NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ P.E. Kavanagh    
 
           
 
  Name:   P.E. Kavanagh    
 
  Title:   Senior Vice President, CB Resources and Energy Group         Domestic
Lending Office         452 Fifth Avenue         New York, NY 10018        
Attn.: Ted Kavanagh         Facsimile: (212) 525-6581    
 
                EuroDollar Lending Office:         452 Fifth Avenue         New
York, New York    

27



--------------------------------------------------------------------------------



 



NOTE

     
$15,750,000
  New York, New York
 
  March 1, 2007

     For value received, ROYAL GOLD CHILE LIMITADA, a Chilean limited liability
company (the “Borrower”), promises to pay to the order of HSBC Bank USA,
NATIONAL ASSOCIATION (the “Bank”), the principal sum of FIFTEEN MILLION SEVEN
HUNDRED AND FIFTY THOUSAND DOLLARS ($15,750,000), or so much thereof as shall be
advanced by the Bank to the Borrower as Loans pursuant to the Agreement referred
to below and not be repaid, on the maturity date provided for in the Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
such Loan on the dates and at the rate or rates provided for in the Credit
Agreement. All such payments of principal and interest shall be made in lawful
money of the United States in Federal or other immediately available funds at
the office of the Bank at 452 Fifth Avenue, New York, New York 10018.
     All Loans made by the Bank, the respective types thereof and all repayments
of the principal thereof shall be recorded by the Bank and, if the Bank so
elects in connection with any transfer or enforcement hereof appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding may be endorsed by the Bank on the schedule attached hereto, or
on a continuation of such schedule attached to and made a part hereof provided
that the failure of the Bank to make any such recordation or endorsement shall
not affect the obligations of the Borrower hereunder or under the Credit
Agreement.
     This note is the Note referred to in the Term Loan Agreement dated as of
March 1, 2007 between the Borrower and the Bank (as the same may be amended from
time to time, the “Agreement”). Terms defined in the Agreement are used herein
with the same meanings. Reference is made to the Agreement for provisions for
the payment and prepayment hereof, the acceleration of the maturity hereof and
the rights and remedies of the Bank hereunder.

            ROYAL GOLD CHILE LIMITADA
      By:   /s/ Tony Jensen       Name:   Tony Jensen        Title:   Legal
Representative                By:   /s/ Stefan Wenger       Name:   Stefan
Wenger      Title:   Legal Representative       

28